United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Westbury, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0002
Issued: November 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 2, 2015 appellant timely appealed the September 21, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
February 16, 2015.
FACTUAL HISTORY
On February 23, 2015 appellant, then a 69-year-old sales, services, and distribution
associate, filed a traumatic injury claim (Form CA-1) for an unspecified injury. He claimed to
have been injured while outside unloading a truck on the dock. Appellant described it as a “full
and heavy load,” and also noted that it was very cold outdoors, “may be (sic) negative degrees.”
1

5 U.S.C. § 8101 et seq.

On the Form CA-1 the employing establishment indicated that appellant was unloading a truck in
extreme cold weather when he began to feel faint.
OWCP received a February 17, 2015 discharge notice indicating that appellant had been
admitted the previous day. There was no additional information regarding a diagnosis and/or
specific treatment received. Appellant also submitted two February 17, 2015 prescriptions. One
prescription was for aspirin, and the other was for Simvastatin.
On February 25, 2015 OWCP advised appellant that the evidence received thus far was
insufficient to support his traumatic injury claim. It afforded him at least 30 days in which to
submit additional factual information regarding the alleged employment incident, as well as
additional medical evidence regarding his claimed condition(s).
OWCP subsequently received emergency medical services (EMS) records, as well as
hospital (Nassau University Medical Center -- NUMC) records regarding appellant’s
February 16 to 17, 2015 admission.
An EMS crew encountered appellant at 8:32 a.m. on February 16, 2015. Appellant’s
chief complaint was “[syncope - I am dizzy]”. His symptoms included dizziness, general
weakness, lightheadedness, fatigue, and syncope. When EMS arrived appellant was sitting in a
chair complaining of dizziness and weakness of a few minutes duration. Appellant advised EMS
that he had been outside in the cold lifting boxes. He denied having lost consciousness.
Appellant also denied shortness of breath, chest pain, nausea/vomiting, and trauma. The EMS
report further noted that appellant presented with cool and pale skin, bradycardia, and
hypotension. Although the initial electrocardiogram results showed bradycardia, appellant’s
heart rate soon returned to normal sinus rhythm. The EMS report also noted that he stated that
he felt much better after having a bowel movement. Additionally, appellant denied any prior
medical history, medications, or allergies. He was transported without incident. Appellant
arrived at NUMC emergency department at 9:10 a.m. By then he had no complaints.
Appellant’s diagnosis was presyncope.
The NUMC treatment records noted that appellant had complained of dizziness and
tingling in both hands. Appellant was identified as a 68-year-old male who had been at work
unloading a mail truck. He reported that it was very cold and the boxes were heavy. Appellant
began feeling numbness in both hands, and then dizziness. He reportedly went inside and laid
down. EMS informed the hospital staff that when they first encountered appellant he was
bradycardia in the forties and hypotensive in the sixties. Appellant then went to the bathroom
and had a bowel movement, and afterwards appellant began to feel better. By the time he arrived
at the hospital, he was asymptomatic.
There was some question as to whether appellant lost consciousness. Appellant denied it,
but his wife advised the hospital staff that appellant’s coworker stated that he may have lost
consciousness. NUMC treatment records also noted that appellant advised that he does not have
breakfast in the morning. Appellant also reported having previously experienced dizziness with
exertion, but he did not seek medical attention at the time. Although asymptomatic, he was
admitted to the hospital for continuous cardiac monitoring (telemetry) because of the possibility

2

that he may have experienced a transient ischemic attack.2 An echocardiogram was administered
and appellant also had a neurological consultation with Dr. Nadeem Shabbir, a Board-certified
neurologist. No neurological problems were noted. Dr. Shabbir surmised that appellant’s
presyncope was probably due to bradycardia and hypothermia.3 From a neurological standpoint,
he cleared appellant for discharge.
On February 17, 2015 appellant was discharged by Dr. Roman Zeltser, a Board-certified
internist with a subspecialty in cardiovascular disease, with a principal diagnosis of near
syncope, “secondary to low temperature outside.” He was advised to avoid dehydration, stay
warm, wear protective clothing outdoors, and to follow-up with his primary care physician.
In an April 7, 2015 decision, OWCP acknowledged receiving “hospital treatment notes
dated [February 16, 20015].” It denied appellant’s claim because he did not provide additional
information regarding the alleged February 16, 2015 employment incident. OWCP found that
the events of February 16, 2015 remained unclear, and therefore, he failed to establish the factual
component of his claim. It also noted that, although the hospital treatment records included a
final diagnosis of near syncope, there was no rationalized medical opinion explaining how the
reported findings were either caused or aggravated by appellant’s February 16, 2015
employment exposure.
OWCP subsequently received appellant’s March 23, 2015 statement. Appellant
explained that on February 16, 2015 at approximately 8:30 a.m., he was unloading a truck with
heavy mail containers like cages, flat sequencing system (F.S.S.) casters, and postal containers
(Postcons). He further indicated that, with great difficulty, he and the driver were able to get a
few items from the truck to the lift, then to the dock, and then inside. Appellant also noted that
his fingers got numb and his body got weak, and he could not do anything more. He indicated
that he went inside and told the postmaster and leaned against the postcon. Appellant did not
recall what happened afterwards. He indicated that by the time he realized it, EMS, the police,
and the postmaster were next to him. Appellant was placed on a stretcher, taken to the hospital,
and discharged the following day. He indicated that he saw his personal physician on
February 20, 2015, and per his doctor’s instructions, appellant reported for duty on February 23,
2015, at which time the postmaster filled out Form CA-1.
OWCP also received a one-page, NUMC discharge plan with a final diagnosis of syncope
and collapse. The February 17, 2015 discharge instructions indicated that appellant could
resume normal activity. Appellant was also instructed to continue his medications, avoid
dehydration, wear protective clothes to go outside, and to follow-up with his primary care
physician.
On February 20, 2015 appellant had a follow-up appointment with Dr. Daniel M.
Appelbaum, a Board-certified internist with a subspecialty in cardiovascular disease.
2

The preliminary admitting diagnoses included syncope, prediabetes, pulmonary atelectasis, atelectasis,
hyperglycemia, and near syncope. A February 16, 2015 chest x-ray revealed a liner density/opacity at the left base
that was thought to represent either a consolidation or atelectasis.
3

Appellant’s body temperature upon arrival in the emergency department was 95 degrees Fahrenheit.

3

Dr. Appelbaum noted that appellant was a postal worker who was recently admitted to NUMC.
He reported that appellant had been working outdoors in extremely cold weather when his hands
felt numb and he felt dizzy. Dr. Appelbaum further noted that appellant was taken by ambulance
to the hospital and was admitted overnight. The results of an echocardiogram revealed normal
left ventricle, enlarged right ventricle, dilated right atrium, mild mitral insufficiency, mild-tomoderate mitral annular calcifications, mild aortic regurgitation, and mildly elevated pulmonary
artery pressure. Dr. Appelbaum explained that the work-up and laboratory results were
unremarkable, and appellant was discharged to home. Since then there were no recurring
symptoms. Dr. Appelbaum opined that appellant’s dizziness was most likely related to doing
heavy work in the extreme cold. Because appellant’s condition improved and had not recurred,
there was no need for further work-up. Dr. Appelbaum noted additional problems of mild mitral
and aortic insufficiency, as demonstrated by appellant’s recent echocardiogram.
On July 20, 2015 appellant requested reconsideration of the April 7, 2015 decision.
By decision dated September 21, 2015, OWCP reviewed the merits, but continued to
deny appellant’s traumatic injury claim. It modified the April 7, 2015 decision to reflect that he
satisfied the factual component of the claim based on his March 23, 2015 statement. However,
OWCP found that the medical evidence failed to establish a causal relationship between
appellant’s accepted occupational exposure and the diagnosed condition(s). It explained that his
physician did not provide an opinion supported by medical rationale which explained how
unloading a truck in cold weather caused, aggravated, or contributed to the diagnosed
condition(s).
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a
personal injury.6 An employee may establish that an injury occurred in the performance of duty
4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.

4

as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.7
ANALYSIS
OWCP accepted that the February 16, 2015 employment incident occurred as alleged.
Appellant was outdoors unloading a truck in what he described as very cold, possibly sub-zero
conditions. He reported feeling numbness and tingling in his bilateral upper extremities, as well
as dizziness. Appellant was transported via ambulance to the NUMC emergency department,
and was subsequently admitted for observation. The following day he was discharged with a
diagnosis of near syncope. Appellant’s condition and/or symptoms appeared to have resolved
without residuals. The issue currently before the Board is whether the medical evidence
establishes a causal relationship between appellant’s pre-syncope episode and his accepted
February 16, 2015 occupational exposure.
As noted, causal relationship is a medical question that generally requires rationalized
medical opinion evidence to resolve the issue.8 A physician’s opinion on causal relationship
must be based on a complete factual and medical background.9 The mere fact that a condition
manifests itself during a period of employment is not sufficient to establish causal relationship.10
Temporal relationship alone will not suffice.11 Furthermore, appellant’s personal belief that his
employment activities either caused or contributed to his condition is insufficient, by itself, to
establish causal relationship.12
Dr. Shabbir, a neurologist, who examined appellant during his February 16 to 17, 2015
hospitalization, found no neurological problems and surmised that appellant’s pre-syncope was
probably due to bradycardia and hypothermia. However, he provided no explanation of how
appellant’s employment exposure was sufficient to either cause or contribute to his transient
bradycardia and/or low body temperature and resultant pre-syncope.
Dr. Zeltser, the NUMC cardiologist, provided a discharge diagnosis of syncope
“secondary to low temperature outside.” Also, Dr. Appelbaum, appellant’s cardiologist, opined
that his dizziness was most likely related to doing heavy work in the extreme cold. However,
neither physician offered an explanation for their respective opinions on causal relationship.
A physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship

7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Robert G. Morris, supra note 6.

9

Victor J. Woodhams, supra note 6.

10

20 C.F.R. § 10.115(e).

11

See D.I., 59 ECAB 158, 162 (2007).

12

Id.; Phillip L. Barnes, 55 ECAB 426, 440 (2004).

5

between the diagnosed condition and appellant’s specific employment factor(s).13 In this
instance, the above-referenced reports do not adequately explain how appellant’s specific duties
on February 16, 2015 either caused or contributed to the pre-syncope episode he experienced at
work that morning.
The Board finds that the medical evidence of record fails to establish that appellant’s presyncope episode was causally related to his February 16, 2015 accepted employment exposure.
Accordingly, appellant has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
Appellant failed to establish that he sustained an injury in the performance of duty on
February 16, 2015.
ORDER
IT IS HEREBY ORDERED THAT the September 21, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
13

Victor J. Woodhams, supra note 6.

6

